ICJ_014_HayaDeLaTorre_COL_PER_1951-06-13_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS, AVIS CONSULTATIFS ET
ORDONNANCES

AFFAIRE
HAYA DE LA TORRE

(COLOMBIE / PEROU)
ARRÊT DU 13 JUIN 1951

1951

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

HAYA DE LA TORRE CASE

(COLOMBIA / PERU)
JUDGMENT OF JUNE 13th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

« Affaire Haya de la Torre,
Avrêt du 13 juin 1951: C.I. J. Recueil 1957, p. 7I.»

This Judgment should be cited as follows :

“Haya de la Torre Case,
Judgment of June 13th, 1951: I.C.J. Reports 1951, p. 71.”

 

N° de vente: 60
Sales number

 

 

 
71

1951
Le 13 juin
Rôle général
n° 14

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1951

13 juin 1951

AFFAIRE
HAYA DE LA TORRE

(COLOMBIE / PÉROU)

Asile diplomatique.
Intervention aux termes de l’article 63 du Statui et de l’article 66

du Règlement. — Admissibilité de l'intervention. — Ses limites.
Juridiction fondée sur l'attitude des Parties. — Manière d'exécuter
l’ayrêt du 20 novembre 1950. — Choix entre diverses voies. — Fonction

judiciaire de la Cour.

Chose jugée. — Caractère provisoire de l'asile diplomatique. — Modes
de cessation de l'asile selon la Convention de La Havane de 1928 relative
à Vasile. — Non-remise de criminels politiques aux autorités terri-
toriales.

Cavactéve et conséquences juridiques de l'arrêt du 20 novembre r950.
— Fin de l'asile.

ARRÊT

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prést-

dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIC,
DE VisscHER, Sir Arnold McNair, M. KLAESTAR,
BapawI Paca, MM. Reap, Hsu Mo, - Juges;
MM. ALavzA v Paz SOLDAN et CAICEDO CASTILLA,
Juges ad hoc ; M. HAMBRO, Grefher.
72 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

En l'affaire Haya de la Torre,
entre

la République de la Colombie, représentée par :

M. José Gabriel de la Vega, envoyé extraordinaire et ministre
plénipotentiaire de la Colombie aux Pays-Bas, comme agent,
assisté de

M. Camilo de Brigard, ambassadeur, professeur de droit inter-
national, ancien membre de la Commission consultative du
ministère des Affaires étrangères de la Colombie, comme conseil,

ét

la République du Pérou, représentée par :

M. Felipe Tudela y Barreda, avocat, professeur de droit consti-
tutionnel à Lima, comme agent, assisté de

M. Fernando Morales Macedo R., interprète parlementaire,

M. Juan José Calle y Calle, secrétaire d’ambassade,

ainsi que, comme conseils, de

M. Gilbert Gidel, professeur à la Faculté de droit de l’Université
de Paris,

M. Julio Lépez Olivän, ambassadeur,

avec, comme Partie intervenante,

la République de Cuba, représentée par :

Mme Flora Diaz Parrado, chargé d’affaires de la République de
Cuba a La Haye, comme agent,

La Cour,
ainsi composée,

rend l'arrêt suivant:

Le 13 décembre 1050, le Gouvernement de la Colombie a saisi
la Cour d’une requête qui se réfère aux arrêts rendus par la Cour
le 20 novembre 1950 en l'affaire du droit d’asile et le 27 novembre
1950 en l’affaire de la demande d’interprétation de l’arrét précité.
Aprés avoir énoncé que la Colombie et le Pérou n’ont pu se mettre
d’accord sur la suite 4 donner auxdits arréts en ce qui concerne
la remise du réfugié Victor Ratil Haya de la Torre, la requête
demande : |

« a) A TITRE PRINCIPAL :

Qu'il plaise à la Cour de dire et juger tant en présence qu’en
absence du Gouvernement du Pérou, après les délais que, sous
73 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

réserve d’un accord entre les Parties, il appartiendra à la Cour de
fixer :

En exécution de ce qui a été disposé à l’article 7 du Protocole
d'amitié et de coopération signé entre la République de la Colombie
et la République du Pérou, le 24 mai 1934, de déterminer la manière
d'exécuter l’arrét du 20 novembre 1950 ;

Et, en plus, de dire à cette fin, notamment :

Si la Colombie est ou n’est pas obligée de remettre au Gouverne-
ment du Pérou M. Victor Ratl Haya de la Torre, réfugié à l’ambas-
sade de Colombie à Lima.»

« b) A TITRE SUBSIDIAIRE :

Au cas où la demande ci-dessus serait rejetée,

Qu'il plaise à la Cour, en exercice de sa compétence ordinaire,
tant en présence qu'en absence du Gouvernement du Pérou et après
les délais que, sans préjudice d’un accord entre les Parties, il appar-
tiendra à la Cour de fixer, de dire et juger si, conformément au
droit en vigueur entre les Parties et particulièrement au droit
international américain, le Gouvernement de Colombie est ou n’est
pas obligé de remettre M. Victor Raül Haya de la Torre au Gou-
vernement du Pérou. »

A la requête se trouvait jointe la traduction en français, certifiée
conforme, de l’article 7 du Protocole d’amitié et de coopération
entre les Gouvernements de la Colombie et du Pérou, signé à Rio-
de- Janeiro le 24 mai 1034, ainsi que de deux notes échangées entre
ces mêmes Gouvernements.

Conformément à l’article 40, paragraphe 3, du Statut de la Cour,
la requête a été communiquée aux Membres des Nations Unies
par l'entremise du Secrétaire général ainsi qu'aux autres Etats
admis a ester en justice devant la Cour. Elle a été également
transmise au Secrétaire général des Nations Unies.

Les Parties ayant proposé de limiter la procédure écrite à la
présentation d’un mémoire et d’un contre-mémoire, ces pièces ont
été déposées dans les délais fixés par une ordonnance du 3 janvier
1951.

La Cour ne comptant sur le siège aucun juge de la nationalité des
Parties, chacune d’elles s’est prévalue du droit prévu à l’article 31,
paragraphe 3, du Statut. Ont été ainsi désignés en qualité de juges
ad hoc : par le Gouvernement de la Colombie, M. José Joaquin
Caicedo Castilla, docteur en droit, professeur, ancien député et
ancien président du Sénat, ambassadeur ; par le Gouvernement du
Pérou, M. Luis Alayza y Paz Soldan, docteur en droit, professeur,
ancien ministre, ambassadeur.

L'agent de la Colombie fit connaître, par une lettre en date du
22 janvier 1951, que son Gouvernement invoquait la Convention
relative au droit d'asile signée à La Havane le 20 février 1928 ;
il priait le Greffier de donner suite aux dispositions de l’article 63
du Statut. En conséquence, le Greffier informa de ce fait les Etats,

6
74 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

autres que les Parties en cause, qui avaient participé à ladite
Convention. .

Faisant suite à cette communication, le ministre d’État de Cuba
adressa le 15 février 1951 au Greffier une lettre, accompagnée d’un
Mémoire dans lequel était exposée la maniére de voir de son Gouver-
nement relativement à l'interprétation de la Convention de La
Havane de 1928, ainsi que le critérium général adopté par ce Gouver-
nement en matière de droit d'asile.

Cette lettre, considérée comme déclaration d'intervention prévue
par l’article 66, paragraphe 1, du Règlement, fut, conformément
aux paragraphes 2 et 3 dudit article, communiquée aux Parties
en cause ainsi qu'aux Membres des Nations Unies et aux autres
États admis à ester en justice devant la Cour. En même temps,
le Mémoire annexé à la lettre fut communiqué aux Parties.

Les pièces et documents de l’affaire avaient antérieurement été
mis à la disposition du Gouvernement de Cuba, à la demande de
ce Gouvernement et avec l’assentiment des Parties.

L'agent du Gouvernement de la Colombie fit connaître le 28 mars
1951 qu'il ne formulait aucune opposition à l'intervention de Cuba.
L'agent du Gouvernement du Pérou adressa au Greffier, le 2 avril
1951, une lettre où il demandait à la Cour de décider que l’inter-
vention n’était pas admissible.

En application de l’article 66, paragraphe 2, du Règlement, la
Cour décida d'entendre avant tout débat sur le fond les observa-
tions des agents des Parties et du Gouvernement de Cuba, relative-
ment à l’admissibilité de l'intervention dudit Gouvernement. Une
audience publique fut tenue à cet effet le 15 mai 1951, au cours de
laquelle la Cour entendit les observations présentées au nom du
Gouvernement du Pérou par M. Felipe Tudela y Barreda, agent,
et M. G. Gidel, conseil ; au nom du Gouvernement de la Colombie
par M. Camilo de Brigard, conseil ; au nom du Gouvernement de
Cuba par Mme Flora Diaz Parrado, agent.

A cette audience, la Cour s’est trouvée, relativement à la demande
d'intervention, en présence des conclusions suivantes :

Au nom du Gouvernement du Pérou :
« Plaise à la Cour de dire

que la présente affaire ne saurait donner lieu à l’interprétation
d’une convention, aux termes de l’article 63 du Statut de la Cour,
et notamment de la Convention de La Havane sur le sens de
laquelle la Cour s’est prononcée le 20 novembre 1950;

et que, partant, l'intervention du Gouvernement cubain n'est
pas admissible. »

.

Au nom du Gouvernement de la Colombie :

« Que la Cour veuille bien décider que le Gouvernement de Cuba
est en droit d'intervenir dans cette affaire. »
75 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

Au nom du Gouvernement de Cuba:

« Plaise 4 la Cour de déclarer recevable la demande d’interven-
tion. »

La Cour décida le 16 mai 1951, pour des motifs qui seront énoncés
plus loin, d’admettre l’intervention du Gouvernement de Cuba et
d'ouvrir immédiatement la procédure orale sur le fond de l’affaire.

Au cours des audiences publiques tenues les 16 et 17 mai 1951,
la Cour entendit dans leurs plaidoiries : pour le Gouvernement de
la Colombie, M. José Gabriel de la Vega, agent, et pour le Gouver-
nement du Pérou, M. G. Gidel, conseil ; elle entendit, en outre,
conformément à l’article 66, paragraphe 5, du Règlement, un exposé
relatif à l'interprétation de la Convention de La Havane, présenté
au nom du Gouvernement de Cuba par Mme Flora Diaz Parrado,
agent.

A la fin de la procédure écrits, les Parties avaient énoncé les
conclusions suivantes :

Pour la Colombie {conclusions du Mémoire) :

« Plaise à la Cour,

Dire de quelle manière doit être exécuté par la Colombie et par le
Pérou l'arrêt du 20 novembre 1950 et, en plus, dire et juger que la
Colombie n’est pas obligée, en exécution dudit arrêt du 20 novem-
bre 1950, de remettre M. Victor Raül Haya de la Torre aux
autorités péruviennes.

Au cas où la Cour ne statuerait pas sur la conclusion précédente,
qu'il lui plaise de dire et juger, en exercice de sa compétence ordi-
naire, que la Colombie n’est pas obligée de remettre l'accusé poli-
tique M. Victor Ratl Haya de la Torre aux autorités péruviennes. »

Pour le Pérou (conclusions du Contre-Mémoire) :

« Plaise à la Cour,

I. Déclarer de quelle manière doit être exécuté par la Colombie
l'arrêt du 20 novembre 1950 ;

II. Rejeter les conclusions de la Colombie tendent à faire dire,
sans plus, que la Colombie n'est pas obligée de remettre Victor
Raul Haya de la Torre aux autorités péruviennes ;

III. Au cas où la Cour ne statuerait pas sur la conclusion n° I,
dire et juger que l’asile octroyé au sieur Victor Ratl Haya de la
Torre le 3 janvier 1949 et maintenu depuis lors ayant été jugé
contraire à l'article 2, paragraphe 2, du Traité de La Havane de
1928, aurait dû cesser immédiatement après le prononcé de l'arrêt
du 20 novembre 1950 et doit en tout cas cesser désormais sans délai,
afin que la justice péruvienne puisse reprendre le cours suspendu
de son exercice normal. » ;
76 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

En plaidoirie, le 16 mai 1951, l’agent du Gouvernement de la
Colombie a repris les conclusions du Mémoire en ajoutant ce qui
suit au sujet des conclusions du Contre-Mémoire du Pérou :

« Déclarer de quelle manière doit être exécuté par la Colombie
l'arrêt du 20 novembre 1950, au moment de dire, conformément au
premier point de notre demande principale, « de quelle manière
«doit être exécuté par la Colombie et par le Pérou l'arrêt du
« 20 novembre 1950 » ;

Sur la conclusion IT du même Contre-Mémoire : La rejeter ;

Et, le cas échéant, rejeter la conclusion III du Contre-Mémoire
cité. »

D'autre part, le conseil du Gouvernement du Pérou a demandé
à la Cour de lui adjuger le bénéfice des conclusions formulées dans
son Contre-Mémoire.

Enfin, l'agent du Gouvernement de Cuba a fait connaître l’inter-
prétation que donne son Gouvernement à la Convention de La
Havane, relativement à la question de la remise du réfugié aux
autorités péruviennes.

+
* *

Le Gouvernement de Cuba, se prévalant du droit conféré par
l’article 63 du Statut de la Cour aux États parties à une convention,
a déposé au Greffe, le 13 mars 1951, une déclaration d'intervention,
en y annexant un Mémoire où il exposait ses vues relativement à
l'interprétation de la Convention de La Havane de 1928, ratifiée
par lui, et au critérium général en matière de droit d’asile. La Cour
a estimé que ce Mémoire correspondait, dans l'esprit du Gouver-
nement de Cuba, aux observations écrites prévues par l’article 66,
paragraphe 4, du Règlement.

Le Gouvernement du Pérou a soutenu que l'intervention du
Gouvernement de Cuba n'était pas admissible, motifs pris du
caractère tardif de la déclaration d'intervention et du fait que cette
déclaration et le Mémoire qui l’accompagnait ne constituaient pas
une intervention au sens véritable, mais une tentative de recours
par un Etat tiers contre l'arrêt rendu par la Cour le 20 novembre
1950.

À ce sujet, la Cour rappelle que toute intervention est un incident
de procédure ; par conséquent, une déclaration déposée à fins
d'intervention ne revêt, en droit, ce caractère que si elle a réelle-
ment trait à ce qui est l’objet de l'instance en cours. L’instance
actuelle a un autre objet que l'instance à laquelle a mis fin l’arrêt
du 20 novembre 1950 : elle concerne une question, la remise de
Haya de la Torre aux autorités péruviennes, qui, dans l'instance
antérieure, était restée complètement en dehors des demandes des

9
77 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

Parties et sur laquelle, par conséquent, il n’a été aucunement statué
par ledit arrêt.

Dans ces conditions, le seul point qu'il importe de vérifier est
de savoir si l'intervention du Gouvernement de Cuba a bien pour
objet l’interprétation de la Convention de La Havane relativement
à l’obligation qui incomberait à la Colombie de remettre le réfugié
aux autorités péruviennes.

La Cour observe à ce sujet que le Mémoire joint à la déclaration
d'intervention du Gouvernement de Cuba était presque exclusive-
ment consacré à l'examen de questions que l'arrêt du 20 novembre
1950 avait tranchées avec force de chose jugée et que, dans cette
mesure, il ne remplissait pas les conditions d’une véritable inter-
vention. Mais, à l'audience publique du 15 mai 1951, l’agent du
Gouvernement de Cuba a déclaré que l'intervention avait pour
fondement la nécessité où se trouvait la Cour d'interpréter un nouvel
aspect de la Convention de La Havane, aspect que n'avait pas eu
à retenir l’arrêt du 20 novembre 1950.

Ainsi circonscrite et s’exercant dans ces limites, l'intervention
du Gouvernement de Cuba répondait aux conditions de l’article 63
du Statut, et la Cour, après en avoir délibéré, a, le 16 mai, décidé
de l’admettre en application de l’article 66, paragraphe 2, du
Règlement.

Dans son arrêt du 20 novembre 1950, la Cour a défini les rapports
de droit entre la Colombie et le Pérou au sujet des questions que
ces Etats lui avaient soumises relativement à l'asile diplomatique
en général, et notamment à l'asile que l'ambassadeur de Colombie
à Lima avait accordé à Victor Raül Haya de la Torre les 3-4 janvier
1949. À la date où ledit arrêt fut prononcé, lé Gouvernement de
la Colombie saisit la Cour d’une demande en interprétation qui fut
déclarée irrecevable par arrêt du 27 novembre 1950.

Le lendemain, le ministre des Affaires étrangères et du Culte du
Pérou, invoquant l’arrêt du 20 novembre, adressa au chargé d’affaires
de Colombie à Lima une note où il déclarait notamment :

« Le moment est venu d'exécuter l'arrêt rendu par la Cour inter-
nationale de Justice, mettant fin à la protection que cette ambas-
sade accorde, indûment, à Victor Rati Haya de la Torre. Il n’est
plus possible de prolonger davantage un asile dont le maintien est
en contradiction ouverte avec l'arrêt rendu. L'ambassade de
Colombie ne peut continuer à protéger le réfugié, entravant ainsi
l’action des tribunaux nationaux.

10
78 AFFAIRE HAYA DE LA TORRE (ARRET DU I3 VI 51)

Votre Seigneurie doit faire le nécessaire dans le but de mettre
fin à cette protection indûment accordée, en livrant le réfugié
Victor Rati! Haya de la Torre pour qu'il soit mis à la disposition du
juge d’instruction qui l’a sommé de comparaître pour être jugé,
conformément à ce que je viens d'exposer. »

Par une note en date du 6 décembre 1950, adressée au ministre
des Affaires étrangères et du Culte du Pérou, le ministre des Affaires

étrangères de la Colombie refusa d'accéder à cette demande; il
faisait valoir notamment :

« La Cour, par conséquent, rejeta formellement le grief adressé
au Gouvernement de la Colombie dans la demande reconvention-
nelle du Gouvernement du Pérou, à savoir, d’avoir accordé asile à
des personnes accusées ou condamnées pour délits communs. Si la
Colombie procédait à effectuer ld remise du réfugié, que Votre
Excellence demande, non seulement [elle] méconnaîtrait l'arrêt
auquel nous sommes en train de nous référer mais violerait encore
l’article premier, paragraphe 2, de la Convention de La Havane,
où il est établi que «les personnes accusées ou condamnées pour
« délits communs, qui auraient trouvé refuge dans une légation,
« devront être livrées aussitôt que le gouvernement local l’aura
« demandé », »

Telles sont les circonstances qui sont à l’origine de la présente
instance que le Gouvernement de la Colombie a introduite devant
la Cour par requéte en date du 13 décembre 1950.

Les Parties ont dans la présente affaire accepté la juridiction
de la Cour. Elles ont discuté au fond toutes les questions soumises
a celle-ci et n’ont rien objecté contre une décision au fond. Cette
attitude des Parties suffit 4 fonder la compétence de la Cour.

*
* *

Dans la premiére partie de sa conclusion principale, le Gouverne-
ment de la Colombie a demandé a la Cour de

« dire de quelle maniére doit étre exécuté par la Colombie et par
le Perou l’arrét du 20 novembre 1950... ».

De son côté, le Gouvernement du Pérou, par sa première conclu-
sion, prie la Cour de

« déclarer de quelle maniére doit étre exécuté par la Colombie
l'arrêt du 20 novembre 1950 ».

Ces conclusions ont l’une et l’autre pour objet d'obtenir de la
Cour une décision sur la manière dont l'asile doit prendre fin. La
partie de l’arrêt du 20 novembre 1950 à laquelle elles se réfèrent
est celle où, statuant sur la régularité de l’asile, l'arrêt dit que l'octroi
de l’asile n’a pas été fait en conformité de l'article 2, paragraphe 2,

Ti
79 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

« premièrement », de la Convention de La Havane de 1928 relative
à Vasile. La Cour rappelle que ledit arrêt s’est borné à définir, dans
cet ordre d'idées, les rapports de droit que la Convention de La
Havane avait établis entre Parties. I] ne comporte aucune injonc-
tion aux Parties et n’entraine pour celles-ci que l'obligation de s’y
conformer. La forme interrogative qu’elles ont donnée à leurs
conclusions montre qu’elles entendent que la Cour opère un choix
entre les diverses voies par lesquelles l'asile peut prendre fin. Mais
ces voies sont conditionnées par des éléments de fait et par des
possibilités que, dans une très large mesure, les Parties sont seules
en situation d'apprécier. Un choix entre elles ne pourrait être
fondé sur des considérations juridiques, mais seulement sur des
considérations de nature pratique ou d'opportunité politique; i
ne rentre pas dans la fonction judiciaire de la Cour d'effectuer ce
choix. |

Dans la seconde partie de sa conclusion principale, le Gouverne-
ment de la Colombie demande à la Cour de

« dire et juger que la Colombie n’est pas obligée, en exécution
dudit arrêt du 20 novembre 1950, de remettre M. Victor Ratil Haya
de la Torre aux autorités péruviennes ».

Cette partie de la conclusion principale de la Colombie est stricte-
ment limitée par les termes « en exécution dudit arrêt du 20 novem-
bre 1950 ». Ces termes visent à rattacher la demande ainsi formulée,
tout comme celle énoncée dans la première partie, à l'exécution de
l'arrêt du 20 novembre 1950.

Ainsi qu’il a été dit dans cet arrêt, de même que dans l'arrêt
du 27 novembre 1950, le Gouvernement du Pérou n'avait pas
demandé la remise du réfugié. Cette question n'avait pas été
soumise à la Cour, qui ne l’a par conséquent pas tranchée. Il n’est
donc pas possible de déduire de l’arrêt du 20 novembre une conclu-
sion quelconque relative à l'existence ou à l’inexistence d’une
obligation de remettre le réfugié. Dans ces conditions, la Cour n’est
pas .en mesure de dire, sur la seule base de l’arrêt du 20 novembre,
si la Colombie est obligée ou non de remettre le réfugié aux autorités
péruviennes.

Par ces raisons, la Cour ne peut donner effet aux conclusions
précitées.

La conclusion subsidiaire du Gouvernement de la Colombie est
la suivante :

« Au cas où la Cour ne statuerait pas sur la conclusion précédente,
qu'il lui plaise de dire et juger, en exercice de sa compétence ordi-
naire, que la Colombie n’est pas obligée de remettre l’accusé poli-
tique M. Victor Raul Haya de la Torre aux autorités péruviennes. »

Dans sa seconde conclusion, le Gouvernement du Pérou demande
à la Cour de

IZ
80 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

« rejeter les conclusions de la Colombie tendant à faire dire, sans
plus, que la Colombie n’est pas obligée de remettre Victor Raul
Haya de la Torre aux autorités péruviennes ».

Le Gouvernement du Pérou relève ici que les conclusions de la
Colombie tendent à faire dire, « sans plus, que la Colombie n’est
pas obligée... ». Par ces mots «sans plus», le Gouvernement du
Pérou entend que la situation de droit que lui a faite l'arrêt du
20 novembre soit en tout cas sauvegardée ; il se réfère ainsi à la
déclaration énoncée dans sa troisième conclusion, qui sera examinée
plus loin.

Ainsi qu'il a été relevé plus haut, l’arrêt du 20 novembre n’a pas
statué sur la question de la remise du réfugié. Cette question est
nouvelle ; elle a été soulevée par le Pérou dans sa note à la Colombie
en date du 28 novembre 1050 et soumise à la Cour par la requête
de la Colombie en date du 13 décembre 1950. Par conséquent, il
n'y a pas chose jugée en ce qui concerne la question de la remise.

Selon la Convention de La Havane, l’asile diplomatique est une
mesure provisoire en vue de la protection temporaire des criminels
politiques. Même régulièrement accordé, il ne saurait se prolonger
indéfiniment mais doit prendre fin aussitôt que possible. Selon
l’article 2, paragraphe 2, il ne pourra être accordé que « pour le
temps strictement indispensable pour que le réfugié se mette en
sûreté d’une autre manière ».

La Cour relève que la Convention ne donne pas de réponse
complète à la question de savoir de quelle manière l'asile doit
prendre fin.

En ce qui concerne les personnes accusées ou condamnées pour
délits de droit commun et qui cherchent refuge, l’article premier
prévoit qu’elles devront être remises aussitôt que l’exigera le
gouvernement local. Quant aux « criminels politiques », la Conven-
tion prévoit un autre mode de cessation de l'asile : l’octroi d’un
sauf-conduit pour quitter le pays. Mais, aux termes de l'arrêt du
20 novembre, un sauf-conduit ne peut être exigé en vertu de la
Convention de La Havane que si l’asile a été régulièrement accordé
et maintenu et si l'État territorial a demandé que le réfugié soit
mis hors du pays. Quant aux cas dans lesquels l’asile n’a pas été
régulièrement accordé ou maintenu, rien n’est prévu en ce qui
concerne le mode de cessation. Rien non plus n’est prévu pour le
cas où l’État territorial ne demanderait pas le départ du réfugié.
Ainsi, et bien que la Convention prévoie que la durée de l'asile
sera limitée au temps «strictement indispensable... », elle reste
muette, dans un certain nombre de cas, quant au point de savoir
comment il faut mettre fin à l'asile.

Ainsi que la Cour l’a relevé dans son arrêt du 20 novembre, la
Convention de La Havane qui, dans son article premier, prescrit
la remise aux autorités territoriales des personnes accusées ou
condamnées pour crimes de droit commun, ne contient aucune

13
81 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

disposition semblable pour les criminels politiques. Ce silence ne
saurait étre interprété dans le sens d’une obligation de remettre
le réfugié au cas où l’asile lui aurait été octroyé contrairement
aux prescriptions de l’article 2 de la Convention. Une telle inter-
prétation irait à l’encontre de l'esprit qui anime celle-ci, conformé-
ment à la tradition latino-américaine en matière d’asile, tradition
selon laquelle un réfugié politique ne fait pas l’objet de remise.
Cette tradition ne fait pas apparaître qu’exception ait été faite
pour le cas où Vasile a été irrégulièrement octroyé. Pour rompre
cette tradition, il eût fallu une disposition expresse qui ne figure
pas dans la Convention de La Havane. Le silence de la Convention
implique qu’on a voulu laisser l'aménagement des suites de cette
situation à des décisions inspirées de considérations de convenance
et de simple opportunité politique. Ce serait méconnaître le rôle
de tels facteurs extra-juridiques dans le développement de l'asile
en Amérique latine, ainsi que l'esprit de la Convention de La Havane,
que de se prévaloir du silence de celle-ci pour conclure à l'obligation
de remettre celui à qui l’asile a été irrégulièrement octroyé.

Dans son arrêt du 20 novembre, la Cour a déclaré qu’en principe
l'asile ne peut être opposé à l’action de la justice. La sûreté décou-
lant de l'asile ne saurait être entendue comme une protection
contre l'application régulière des lois et la juridiction des tribunaux
légalement constitués. Une protection ainsi entendue autoriserait
l’agent diplomatique à mettre obstacle à l'application des lois du
pays alors qu’il a l'obligation de les respecter. La Cour a encore
déclaré qu’elle ne saurait admettre que les tats signataires de
la Convention de La Havane eussent entendu substituer à la
pratique des républiques de l Amérique latine un régime juridique
qui garantirait à leurs propres nationaux accusés de crimes poli-
tiques le privilége d’échapper a la juridiction nationale. Mais dire
que l'État qui a irrégulièrement octroyé l'asile a l'obligation de
remettre le réfugié aux autorités locales serait tout autre chose.
Une telle obligation de fournir une assistance positive à ces auto-
rités dans leurs poursuites contre un réfugié politique dépasserait
de beaucoup les propositions énoncées par la Cour et rappelées
ci-dessus ; elle ne saurait être admise en l’absence d’une disposition
expresse de la Convention à cet effet.

La Convention de La Havane n'autorise donc pas à admettre
que l'obligation incombant à un État de mettre fin à l'asile irré-
gulièrement octroyé à un criminel politique | entraîne l'obligation,
pour cet État, d'opérer la remise de celui à qui cet asile a été
ainsi octroyé.

En examinant si l’asile avait été régulièrement octroyé, la Cour,
dans son arrêt du 20 novembre, a estimé que le Gouvernement
du Pérou n'avait pas démontré que les faits dont Haya de la Torre
avait été accusé avant que l'asile lui fût octroyé, étaient des délits

14
82 AFFAIRE HAYA DE LA TORRE (ARRÊT DU 13 VI 51)

de droit commun. D’autre part, la Cour, considérant la disposition
de l’article 2, paragraphe 2, relative aux criminels politiques, a
constaté sur la base de cette disposition que l'octroi de l’asile
n'avait pas été fait en conformité de la Convention. Il en résulte
que, pour autant qu’il s’agit de la remise, le réfugié doit être traité
comme une personne accusée d’un crime politique. La Cour arrive
donc à la conclusion que le Gouvernement de la Colombie n’est
pas obligé de remettre Haya de la Torre aux autorités péruviennes.

La troisième conclusion du Gouvernement du Pérou est ainsi
concue :

« Au cas où la Cour ne statuerait pas sur la conclusion n° I, dire
et juger que l'asile octroyé au sieur Victor Ratil Haya de la Torre
le 3 janvier 1949 et maintenu depuis lors ayant été jugé contraire à
l’article 2, paragraphe 2, du Traité de La Havane de 1928, aurait
dû cesser immédiatement après le prononcé de l’arrêt du 20 novem-
bre 1950 et doit en tout cas cesser désormais sans délai, afin que
la justice péruvienne puisse reprendre le cours suspendu de son
exercice normal. »

Le Gouvernement de la Colombie a demandé à la Cour de rejeter
cette conclusion. |

Dans son arrêt du 20 novembre, la Cour a jugé que l'octroi de
l'asile par le Gouvernement de la Colombie à Haya de la Torre
n'avait pas été fait en conformité de l’article 2, paragraphe 2,
« premièrement », de la Convention. Cette décision entraîne une
conséquence juridique, celle de mettre fin à une situation irrégu-
lire: le Gouvernement de la Colombie, qui a octroyé irrégu-
lièrement Vasile, est obligé de le faire cesser. L’asile ayant été
maintenu jusqu'à présent, le Gouvernement du Pérou est fondé
en droit à en demander la cessation.

Toutefois, le Gouvernement du Pérou ajoute dans sa conclusion
que l'asile doit cesser « afin que la justice péruvienne puisse repren-
dre le cours suspendu de son exercice normal». Cette addition
paraît comporter une demande indirecte de remise du réfugié.
Pour les motifs exposés ci-dessus, cette partie de la conclusion du
Gouvernement du Pérou ne saurait être admise.

La Cour arrive donc à la conclusion que l’asile doit prendre fin
mais que le Gouvernement de la Colombie n’est pas obligé de
s'acquitter de cette obligation en remettant le réfugié aux auto-
rités péruviennes. Il n’y a pas contradiction entre ces deux
propositions, car la remise n’est pas la seule manière de mettre
fin à l'asile.

15
83 AFFAIRE HAYA DE LA TORRE (ARRÊT DU I3 VI 51)

Ayant ainsi défini, conformément à la Convention de La Havane,
les rapports de droit entre Parties relativement aux questions qui
lui ont été soumises, la Cour a rempli sa mission. Elle ne saurait
donner aucun conseil pratique quant aux voies qu'il conviendrait
de suivre pour mettre fin a Vasile, car, ce faisant, elle sortirait
du cadre de sa fonction judiciaire. Toutefois, il est à présumer que,
leurs rapports juridiques réciproques se trouvant désormais pré-
cisés, les Parties seront en mesure de trouver une solution pratique
satisfaisante, en s'inspirant des considérations de courtoisie et de
bon voisinage qui, en matière d'asile, ont toujours tenu une très
large place dans les relations entre les républiques de l’Amérique
latine.

Par ces motifs,
La Cour,

sur la conclusion principale du Gouvernement de la Colombie
et la première conclusion du Gouvernement du Pérou,

à l'unanimité,

dit qu’elle ne peut donner effet à ces conclusions et, en conséquence,
les rejette ;

sur la conclusion subsidiaire du Gouvernement de la Colombie
et la seconde conclusion du Gouvernement du Pérou,

par treize voix contre une,

dit que la Colombie n’est pas obligée de remettre Victor Raül
Haya de la Torre aux autorités péruviennes ; ;

sur la troisième conclusion du Gouvernement du Pérou,
à l’unanimité,

dit que Vasile octroyé à Victor Raul Haya de la Torre les 3-4 janvier
1949 et maintenu depuis lors aurait dû cesser après le prononcé
de l'arrêt du 20 novembre 1950 et doit prendre fin.

16
84 AFFAIRE HAYA DE LA TORRE (ARRÊT DU I3 VI 51)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le treize juin mil neuf cent cin-
quante et un, en quatre exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République de la Colombie, au
Gouvernement de la République du Pérou et au Gouvernement de
la République de Cuba.

Le Président,
(Signé) BASDEVANT.

Le Greffier,
(Signé) E. HAMBRO.

M. ALAvZzA Y PAZ SOLDAN, juge ad hoc, déclare que, si la Cour
avait exposé, au second point du dispositif, que la Colombie n’était
pas obligée, en tant qu’unique manière d'exécuter l'arrêt, de
remettre le réfugié au Gouvernement du Pérou, il aurait été en
mesure de se rallier à l'opinion de la majorité de la Cour. Mais le
laconisme de la phrase employée, qui peut être mal comprise,
l'empêche de se rallier à l’opinion de l’ensemble de ses collègues.

(Paraphé) J. B.
(Pavaphé) E. H.

17
